DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The  amendment filed 8/8/22 has been entered. Claims 2-4, 9-11, 13-16, 19-22, 25, 26, 31,  and 31-44 have been canceled.    Claims 1, 5-8, 12, 18, 23, 24 and 27-30 are now pending in the instant application.    

Allowability Withdrawn
The indicated allowability of claims 1, 5-8, 18, 23-24 and 27-30 is withdrawn.
New rejections and response to Applicant’s Argument filed 11/8/2021 is set forth below.
Claim Rejections Withdrawn
The rejection of claims 5, 8, 17, and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The objection to the disclosure (see paragraphs [0101], [0276]) because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment to the disclosure.
The rejection of claims 1, 6-8, 10, 11, 23, 24, 28-30, 32, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Blumenfeld (US Patent 8,241,641) is withdrawn in view of the amendment to claim 1.	
The rejection of claims 1, 6, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US Patent 8,420,106) is withdrawn in view of the amendment to the claims.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Borodic (PGPub2004/0151741) is withdrawn in view of the amendment to the claims.

The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Borodic et al (US Patent 8,129,979) is withdrawn in view of the amendment to cancel the claim.
	The rejection of claims 17 and 18 under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Sanders (PGPub2012/0251576) is withdrawn in view of the amendment to cancel the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 27 recites the limitation "pterygopalatine fossa" in 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 and claim 23 from which claim 5 and 27, respectively depends does not recite that the botulinum  neurotoxin B is applied to  "pterygopalatine fossa".


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 23 and 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borodic et al US 7,691,394 4/6/2010.
 Claim 1 and claim 23: Borodic et al disclose a method of treating a neurological-related disorder (e.g. a neurological disease -see column 8 lines 41-50)  or a method for treating pain (see column 10 lines 5- 14, column 11) comprising applying a therapeutically effective amount of botulinum neurotoxin type B (see column 6 lines 27-33, column 28 lines 39-47) further comprising a basic solution (the pharmaceutical formulation has a basic pH e.g.  pH about 7.4 -see column 8 lines 10-18)  to nerve ganglia such as trigeminal nerves innervating the sinus (trigeminal ganglia) (see column 35-36 under Neurosensory disorders especially  lines 34-40 at column 36).
Claim 12: Borodic et al disclose the botulinum neurotoxin B is administered with epinephrine. See column 26 lines 17-22.
Claim 8 and claim 30: Borodic et al disclose that the neurological-related disorder is myofascial pain, migraine, tension  headaches, post-operative wound pain, nerve compression, trigeminal neuralgia,  neuropathy, sinusitis-related facial pain, facial pain. See column 35 lines 64-67 to column 36 lines 1-20).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8,  23, 24 and 27-30 are rejected under 35 USC 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Borodic et al (US Patent 8192979).
Blumenfeld discloses a method of treating a neurological-related disorder (method of treating headaches and migraine pain (neurological-related disorder); column 4, lines 57-62) comprising applying a therapeutically effective amount of botulinum neurotoxin B (column 6, lines 25-28) to nerve ganglia (administering a therapeutically effective amount of botulinum neurotoxin to nerve ganglia; column 4, lines 62-67; column 8, lines 63-67; column 9, lines 1-2) including sphenopalatine ganglia (sphenopalatine ganglion; column 9, lines 1-2) and/or other ganglia of the head and neck.  Blumenfeld discloses wherein the nerve ganglia is a parasympathetic nerve ganglia (nerve ganglia is a parasympathetic nerve ganglia; figure 2; column 4, lines 62-67; column 5, lines 1-2 and 32-34).  Blumenfeld discloses wherein the nerve ganglia is a sphenopalatine ganglia (sphenopalatine ganglion; figure 2; column 9, lines 1-2), a ciliary ganglia, a submandibular ganglia, superior cervical ganglia, trigeminal ganglia (trigeminal ganglion; figure 2, column 8, lines 15-25; column 9, lines 1-2), stellate ganglia and/or an otic ganglia.  Blumenfeld discloses wherein the nerve ganglia is a sphenopalatine ganglia (sphenopalatine ganglion; figure 2; column 9, lines 1-2).  Blumenfeld  discloses wherein the botulinum neurotoxin is applied to the sphenopalatine ganglia (botulinum neurotoxin is applied to the sphenopalatine ganglion; column 8, lines 44-47 and 63-67; column 9, lines 1-2).   
Blumenfeld discloses wherein the botulinum neurotoxin is applied zygomatically, intranasally (intranasally; column 8, lines 63-67), through a hard palate technique, using a high tuberosity approach or combinations thereof.   
Blumenfeld discloses wherein the neurological disorder is chosen from the group consisting of cluster headache (cluster headaches; column 2, lines 29-33; column 4, lines 57-62), migraine headache (migraine headache, column 4, lines 57-62), trigeminal neuralgia, herpes zoster pain, facial head or neck pain from various sources, complex regional pain syndrome, nasal contact point headache and vasomotor rhinitis, TMJ disorders, headaches (headaches; column 4, lines 57-62), migraines (migraines; column 4, lines 57-62), myofascial pain and dysfunction, anxiety, panic attacks, problems associated with Autonomic Sympathetic Overload, dizziness, vertigo, tinnitus, vomiting and nausea related to chemotherapy or other disorders, high blood pressure, atrial fibrillation increased appetite and obesity, loss of libido in women and combinations thereof. 
 Blumenfeld discloses method of treating a pain syndrome (method of treating pain related to migraine or headaches (pain syndrome); column 4, lines 57-62) comprising applying a therapeutically effective amount of botulinum neurotoxin to nerve ganglia (administering a therapeutically effective amount of botulinum neurotoxin to nerve ganglia; column 4, lines 62-67; column 8, lines 63-67; column 9, lines 1-2) including sphenopalatine ganglia (sphenopalatine ganglion; column 9, lines 1-2) and/or other ganglia of the head and neck.  
Blumenfeld discloses wherein the nerve ganglia is a parasympathetic nerve ganglia (nerve ganglia is a parasympathetic nerve ganglia; figure 2; column 4, lines 62-67; column 5, lines 1-2 and 32-34).  Blumenfeld discloses wherein the pain syndrome results from a disorder chosen from the group consisting of migraine headaches (migraine headaches; column 4, lines 57-62), including migraine headaches with aura, migraine headaches without aura, menstrual migraines, migraine variants, atypical migraines, complicated migraines, hemiplegic migraines, transformed migraines, and chronic daily migraines; episodic tension headaches; chronic tension headaches; analgesic rebound headaches; episodic cluster headaches; chronic cluster headaches; cluster variants; chronic paroxysmal hemicrania; hemicrania continua; post-traumatic headache; post-traumatic neck pain; post-herpetic neuralgia involving the head or face; pain from spine fracture secondary to osteoporosis; arthritis pain in the spine, headache related to cerebrovascular disease and stroke; headache due to vascular disorder (headache due to vascular disorder; column 4, lines 57-62); reflex sympathetic dystrophy, cervicalgia; glossodynia, carotidynia; cricoidynia; otalgia due to middle ear lesion; gastric pain; sciatica; maxillary neuralgia; laryngeal pain, myalgia of neck muscles; trigeminal neuralgia; post-lumbar puncture headache; low cerebra-spinal fluid pressure headache; temporomandibular joint disorder; atypical facial pain; ciliary neuralgia; paratrigeminal neuralgia; petrosal neuralgia; Eagle's syndrome; idiopathic intracranial hypertension; orofacial pain; myofascial pain syndrome involving the head, neck, and shoulder; chronic migraneous neuralgia, cervical headache; paratrigeminal paralysis; sphenopalatine ganglion neuralgia; carotidynia; Vidian neuralgia; and causalgia; trigeminal neuralgia, herpes zoster; back pain and sciatica and combinations thereof. 
Regarding claim 5 and 27: as evidenced by the instant specification at paragraph 24, the sphenopalatine ganglion is within the pterygopalatine fossa, thus applying the botulinum toxin to the sphenopalatine ganglia necessarily means the toxin is applied to the pterygopalatine fossa.
The teachings of Blumenfeld are taught above, however Blumenfeld does not teach wherein the botulinum neurotoxin type B further comprises a basic solution. 
 Borodic et al discloses a novel way of formulating pharmaceutically acceptable Botulinum toxin preparation including  Botulinum neurotoxin type B preparations so that it can be administered in a form that is significantly less painful than other currently available preparations. Borodic  et al disclose that they have found that employing a dilution procedure immediately prior to administration to alter the Botulinum toxin formulation pH from acidic to approximately neutral or alkaline (basic) a significantly less painful pharmaceutical preparation of Botulinum toxin may be made that does not sacrifice the stability or shelf-life of the preparation. See column 2 lines 37-56, line 61-67 and column 3 especially lines 51-60 disclosing raising the pH of the acidic Botulinum toxin solution using an acid-neutralizing  solution  in sufficient amounts to raise the pH by adding a basic solution (column 3 lines 34-39).
It would have been obvious to a person of ordinary skill in the art at as of the effective filing date of the instant invention to have added a basic solution to the botulinum neurotoxin B preparation of the method of Blumenfeld as taught by Borodic et al, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do is that  Borodic et al disclose that by adding a basic solution immediately prior to administration of  normally acidic Botulinum neurotoxin B preparation, it can be administered in a form that is significantly less painful.
Applicants Argument:
Applicant respectfully submits that nowhere does the combination of Blumenfeld and Borodic II teach, suggest or disclose a botulinum toxin B which comprises a basic solution as presently claimed. Instead, the passages in Borodic II stand for a general mixing of an “acid-neutralizing solution” with a “Botulinum toxin composition” to “result in a pH of about 7.0 to about 7.5.” See Borodic II at col. 4, Ins. 18-21. However, the Office fails to account for Borodic II’s specific admonition that “Elan pharmaceuticals, the makers of MYOBLOC™, have conducted studies with liquid preparations of Botulinum toxin type B in which they found that a pH of about 5.5 was necessary to achieve acceptable shelf-life stability at room temperature. Higher pHs could not be used.” Borodic II, col 1, In. 64 - col. 2, In. 1 (emphasis added). Nowhere does Borodic II exemplify Botulinum neurotoxin type B as claimed, and moreover, Borodic II prefers Botulinum toxin type A (col. 11, Ins. 1-4), which Borodic II states that “[i]n contrast, BOTOX™ (i.e., Botulinum toxin type A) achieves its stability at pH 7.4 based on freeze- or flash-drying processes.” As such, an ordinarily skilled artisan in view of the entire specification of Borodic II and Blumenfeld would not have recognized the use of a basic solution of Botulinum neurotoxin type B could have been placed in a basic solution as claimed because of the known stability issues. 
Response to Applicant’s Argument
Applicant’s argument has been carefully considered but is not found persuasive. This is because Borodic et al clearly states that the acidic solution of Botulinum toxin immunotype B can be combined with a basic solution immediately prior to administration of the preparation. Borodic disclose that they have found that employing a dilution procedure immediately prior to administration to alter the Botulinum toxin formulation pH from acidic to approximately neutral or alkaline (basic), a significantly less painful pharmaceutical preparation of Botulinum toxin may be made that does not sacrifice the stability or shelf-life of the preparation. Therefore,  a person of ordinarily skilled artisan in the art viewing the entirety of  Borodic II  especially column 2 lines 37-56, line 61-67 and column 3, would have recognized that a basic solution can be added to an acidic solution of Botulinum neurotoxin type B immediately prior to administration and that this would not affect the stability of the toxin and also would have the advantage of being a less painful administration. 

Claim 12 is rejected under 35 USC 103 as being unpatentable over Blumenfeld (US Patent 8,241,641)  and Borodic et al (Borodic I)  (US Patent 8,129,979) as applied to claims 1, 5-8,  23, 24 and 27-30 above, further in view of Borodic et al (Borodic II ) PGPub 2004/0151741).
The teachings of Blumenfeld  and Borodic I as combined is  taught above, however, the combination does not teach wherein the botulinum neurotoxin type B is administered with epinephrine. 
 Borodic II teaches wherein the botulinum neurotoxin type B is administered with epinephrine (botulinum neurotoxin type B is administered with epinephrine); claim 32; paragraphs [0016]-[0020]).
 It would have been obvious to a person of ordinary skill in the art at as of the effective filing date of the invention to have modified the method of the combination of Blumenfeld and Borodic I,  and administered  the Botulinum neurotoxin B with epinephrine, as taught by Borodic II, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do is that Borodic II disclose that epinephrine is used in sequestration of botulinum neurotoxin to enhance its potency and limit adverse effects (paragraphs [0014], [0020]).  


Claim 18  is rejected under 35 USC 103 as being unpatentable over Blumenfeld (US Patent 8,241,641)  and Borodic et al (Borodic I)  (US Patent 8,129,979) as applied to claims 1, 5-8,  23, 24 and 27-30 above, further in view of Sanders (PGPub2012/0251576). 
The teachings of Blumenfeld  and Borodic I as combined is  taught above, however, the combination does not teach the Botulinum neurotoxin B is administered over one minute.
Sanders teaches wherein the botulinum neurotoxin can be  injected into a subject, wherein the actual injecting process is over one minute (botulinum neurotoxin is administered over one minute; paragraph [0081]). 
 It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the invention was made to  have modified the method of the combination of Blumenfeld et al and Borodic I et al, such that the botulinum neurotoxin B is administered over one minute. 
The motivation to do so is that  Sanders disclose that botulinum neurotoxin can be administered by injection, wherein the injecting process is one minute.


Claim(s)  1 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Borodic et al US 7,691,394 4/6/2010 in view of Sanders (PGPub2012/0251576). 
  Claim 1: Borodic et al disclose a method of treating a neurological-related disorder (e.g. a neurological disease -see column 8 lines 41-50)  or a method for treating pain (see column 10 lines 5- 14, column 11) comprising applying a therapeutically effective amount of botulinum neurotoxin type B (see column 6 lines 27-33, column 28 lines 39-47) further comprising a basic solution (the pharmaceutical formulation has a basic pH e.g.  pH about 7.4 -see column 8 lines 10-18)  to nerve ganglia such as trigeminal nerves innervating the sinus (trigeminal ganglia) (see column 35-36 under Neurosensory disorders especially  lines 34-40 at column 36).
Borodic  et al does not teach the Botulinum neurotoxin B is administered over one minute.
Sanders teaches wherein the botulinum neurotoxin can be  injected into a subject, wherein the actual injecting process is over one minute (botulinum neurotoxin is administered over one minute; paragraph [0081]). 
 It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the invention to  have modified the method of the Borodic et al such that the botulinum neurotoxin B is administered over one minute. 
The motivation to do so is that  Sanders disclose that botulinum neurotoxin can be administered by injection, wherein the injecting process is one minute.

Claim(s)  1, 5-8, 12, 23, 24 and 27-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Borodic et al. US 7,691,394 4/6/2010 in view of Blumenfeld et al. US Patent 8,241,641.
Claim 1 and claim 23: Borodic et al disclose a method of treating a neurological-related disorder (e.g. a neurological disease -see column 8 lines 41-50)  or a method for treating pain (see column 10 lines 5- 14, column 11) comprising applying a therapeutically effective amount of botulinum neurotoxin type B (see column 6 lines 27-33, column 28 lines 39-47) further comprising a basic solution (the pharmaceutical formulation has a basic pH e.g.  pH about 7.4 -see column 8 lines 10-18)  to nerve ganglia such as trigeminal nerves innervating the sinus (trigeminal ganglia) (see column 35-36 under Neurosensory disorders especially  lines 34-40 at column 36).
Claim 12: Borodic et al disclose the botulinum neurotoxin B is administered with epinephrine. See column 26 lines 17-22.
Claim 8 and claim 30: Borodic et al disclose that the neurological-related disorder is myofascial pain, migraine, tension  headaches, post-operative wound pain, nerve compression, trigeminal neuralgia,  neuropathy, sinusitis-related facial pain, facial pain. See column 35 lines 64-67 to column 36 lines 1-20).
Borodic et al does not disclose that the botulinum neurotoxin is applied to pterygopalatine fossa or applied to the sphenopalatine ganglia or applied to the parasympathetic nerve ganglia or  is applied zygomatically intranasally, through a hard palate technique using a high tuberosity approach or combinations thereof.
Blumenfeld discloses a method of treating a neurological-related disorder (method of treating headaches and migraine pain (neurological-related disorder); column 4, lines 57-62) comprising applying a therapeutically effective amount of botulinum neurotoxin B (column 6, lines 25-28) to nerve ganglia (administering a therapeutically effective amount of botulinum neurotoxin to nerve ganglia; column 4, lines 62-67; column 8, lines 63-67; column 9, lines 1-2) including sphenopalatine ganglia (sphenopalatine ganglion; column 9, lines 1-2) and/or other ganglia of the head and neck.  Blumenfeld discloses wherein the nerve ganglia is a parasympathetic nerve ganglia (nerve ganglia is a parasympathetic nerve ganglia; figure 2; column 4, lines 62-67; column 5, lines 1-2 and 32-34).  Blumenfeld discloses wherein the nerve ganglia is a sphenopalatine ganglia (sphenopalatine ganglion; figure 2; column 9, lines 1-2), a ciliary ganglia, a submandibular ganglia, superior cervical ganglia, trigeminal ganglia (trigeminal ganglion; figure 2, column 8, lines 15-25; column 9, lines 1-2), stellate ganglia and/or an otic ganglia.  Blumenfeld discloses wherein the nerve ganglia is a sphenopalatine ganglia (sphenopalatine ganglion; figure 2; column 9, lines 1-2).  Blumenfeld  discloses wherein the botulinum neurotoxin is applied to the sphenopalatine ganglia (botulinum neurotoxin is applied to the sphenopalatine ganglion; column 8, lines 44-47 and 63-67; column 9, lines 1-2).   
Blumenfeld discloses wherein the botulinum neurotoxin is applied zygomatically, intranasally (intranasally; column 8, lines 63-67), through a hard palate technique, using a high tuberosity approach or combinations thereof.   
Blumenfeld discloses method of treating a pain syndrome (method of treating pain related to migraine or headaches (pain syndrome); column 4, lines 57-62) comprising applying a therapeutically effective amount of botulinum neurotoxin to nerve ganglia (administering a therapeutically effective amount of botulinum neurotoxin to nerve ganglia; column 4, lines 62-67; column 8, lines 63-67; column 9, lines 1-2) including sphenopalatine ganglia (sphenopalatine ganglion; column 9, lines 1-2) and/or other ganglia of the head and neck.  
Blumenfeld discloses wherein the nerve ganglia is a parasympathetic nerve ganglia (nerve ganglia is a parasympathetic nerve ganglia; figure 2; column 4, lines 62-67; column 5, lines 1-2 and 32-34).  
Regarding claim 5 and 27: as evidenced by the instant specification at paragraph 24., the sphenopalatine ganglion is within the pterygopalatine fossa, thus applying the botulinum toxin to the sphenopalatine ganglia necessarily means the toxin is applied to the pterygopalatine fossa.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of  treating a neurological related disorder of Borodic et al by applying the botulinum neurotoxin B formulation to pterygopalatine fossa or applied to the sphenopalatine ganglia or applied to the parasympathetic nerve ganglia or  any of the other nerve ganglia as disclosed by Blumenfeld and  applied  the toxin zygomatically intranasally, through a hard palate technique using a high tuberosity approach or combinations thereof as taught by Blumenfeld et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Blumenfeld et al disclose that for treating neurological related disorders, Botulinum neurotoxin B can be applied to pterygopalatine fossa or applied to the sphenopalatine ganglia or applied to the parasympathetic nerve ganglia  and other nerve ganglia such as a ciliary ganglia, a submandibular ganglia, superior cervical ganglia, trigeminal ganglia stellate ganglia and/or an otic ganglia and that the toxin can be applied zygomatically intranasally, through a hard palate technique using a high tuberosity approach.


Status of Claims
Claims 1, 5-8, 12, 18, 23-24, and 27-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645